Consolidated Financial Statements of CGI GROUP INC. For the three months ended December 31, 2007 and 2006 (unaudited) CGI GROUP INC. Consolidated Statements of Earnings For the three months ended December 31 (in thousands of Canadian dollars, except share data) (unaudited) 2007 2006 $ $ Revenue 914,662 904,060 Operating expenses Costs of services, selling and administrative 767,903 764,038 Amortization (Note 7) 40,272 40,333 Restructuring costs related to specific items - 23,010 Interest on long-term debt 7,327 12,487 Other income (2,453) (2,237) Interest charges 1,095 308 Non-controlling interest, net of income taxes 154 - 814,298 837,939 Earnings before income taxes 100,364 66,121 Income taxes 27,776 22,440 Net earnings 72,588 43,681 Basic and diluted earnings per share(Note 5c) 0.22 0.13 Consolidated Statements of Comprehensive Income For the three months ended December 31 (in thousands of Canadian dollars) (unaudited) 2007 2006 $ $ Net earnings 72,588 43,681 Other comprehensive loss Net (losses) gains in unrealized loss on translating financial statements self-sustaining foreign operations (7,858) 70,230 Net losses in unrealized loss on translating long-term debt designated as a hedge of net investment in self-sustaining foreign operations (538) (9,600) Net losses on derivative financial instruments designated as cash flow hedges (281) - Other comprehensive (loss) gain before income taxes (8,677) 60,630 Income tax recovery on other comprehensive (loss) gain 278 668 Other comprehensive (loss) gain (8,399) 61,298 Comprehensive income 64,189 104,979 Page 2 of 16 Consolidated Statements of Retained Earnings For the three months ended December 31 (in thousands of Canadian dollars) (unaudited) 2007 2006 $ $ Retained earnings, beginning of period 752,847 587,201 Net earnings 72,588 43,681 Excess of purchase price over carrying value of Class Asubordinate shares acquired (Note 5a) (9,362) (6,590) Retained earnings, end of period 816,073 624,292 Page 3 of 16 CGI GROUP INC. Consolidated Balance Sheets (in thousands of Canadian dollars) (unaudited) As at December 31, 2007 As at September 30, 2007 $ $ Assets Current assets Cash and cash equivalents (Note 2) 107,123 88,879 Accounts receivable 465,346 478,980 Work in progress 206,865 191,055 Prepaid expenses and other current assets 75,065 67,720 Income taxes 3,619 4,849 Future income taxes 32,922 30,522 890,940 862,005 Capital assets 154,824 146,352 Contract costs 183,973 192,722 Finite-life intangibles and other long-term assets (Note 3) 454,896 455,711 Future income taxes 4,654 4,928 Goodwill 1,652,696 1,658,712 Total assets before funds held for clients 3,341,983 3,320,430 Funds held for clients 295,407 155,378 3,637,390 3,475,808 Liabilities Current liabilities Accounts payable and accrued liabilities 336,076 329,381 Accrued compensation 132,989 132,022 Deferred revenue 193,519 152,668 Income taxes 86,518 108,432 Future income taxes 27,183 24,404 Current portion of long-term debt (Note 4) 12,337 9,815 788,622 756,722 Future income taxes 189,724 202,718 Long-term debt (Note 4) 423,367 463,376 Accrued integration charges and other long-termliabilities 65,357 79,346 Total liabilities before clients’ funds obligations 1,467,070 1,502,162 Clients’ funds obligations 295,407 155,378 1,762,477 1,657,540 Shareholders’ equity Retained earnings 816,073 752,847 Accumulated other comprehensive loss (394,472) (386,073) 421,601 366,774 Capital stock (Note 5a) 1,370,750 1,369,029 Contributed surplus (Notes 5a) and 5b) 82,562 82,465 1,874,913 1,818,268 3,637,390 3,475,808 Page 4 of 16 CGI GROUP INC. Consolidated Statements of Cash Flows For the three months ended December 31 (in thousands of Canadian dollars) (unaudited)) 2007 2006 $ $ Operating activities Net earnings 72,588 43,681 Adjustments for: Amortization (Note 7) 46,761 46,627 Future income taxes (11,847) 4,931 Foreign exchange (gain) loss (420) 1,248 Stock-based compensation (Note 5b) 1,873 3,003 Non-controlling interest, net of income tax 154 - Net change in non-cash working capital items 9,629 66,684 Cash provided by operating activities 118,738 166,174 Investing activities Purchase of capital assets (14,963) (8,167) Proceeds from disposal of capital assets 1,225 - Payments of contract costs (2,697) (3,211) Reimbursement of contract costs upon termination of a contract - 2,143 Additions to finite-life intangibles and other long-term assets (13,379) (19,312) Decrease in other long-term assets 235 173 Cash used in investing activities (29,579) (28,374) Financing activities Repayment of credit facilities (54,632) (92,153) Repayment of long-term debt (2,021) (2,341) Repurchase of Class A subordinate shares (net ofshare repurchase costs) (Note 5a) (18,445) (21,059) Issuance of shares (net of share issue costs) 6,395 872 Cash used in financing activities (68,703) (114,681) Effect of foreign exchange rate changes on cash and cashequivalents (2,212) 7,713 Net increase in cash and cash equivalents 18,244 30,832 Cash and cash equivalents, beginning of period 88,879 115,729 Cash and cash equivalents, end of period (Note 2) 107,123 146,561 Interest paid 3,925 9,178 Income taxes paid 55,354 11,791 Non-cash transactions During the quarter, capital assets and other long-term assets were acquired at an aggregate cost of $20,584,000, which was financed by long-term debt. Page 5 of 16 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 1. Summary of significant accounting policies The interim consolidated financial statements for the three months ended December 31, 2007 and 2006 are unaudited and include all adjustments that management of CGI Group Inc. (the “Company”) considers necessary for a fair presentation of the financial position, results of operations and cash flows. The disclosures provided for these interim periods do not conform in all respects to the requirements of Canadian generally accepted accounting principles (“GAAP”) for the annual consolidated financial statements; therefore, the interim consolidated financial statements should be read in conjunction with the annual consolidated financial statements of the Company for the year ended September 30, 2007. These interim consolidated financial statements have been prepared using the same accounting policies and methods of their application as the annual consolidated financial statements for the year ended September 30, 2007, except for new accounting policies that have been adopted effective October1, 2007. Certain comparative figures have been reclassified to conform to the current period’s presentation. Change in accounting policies The Canadian Institute of Chartered Accountants (“CICA”) issued the following new Handbook Sections, which were effective for interim periods beginning on or after October1, 2007: a) Section 3862, “Financial Instruments – Disclosures”, describes the required disclosure for the assessment of the significance of financial instruments for an entity’s financial position and performance and of the nature and extent of risks arising from financial instruments to which the entity is exposed and how the entity manages those risks. This section and Section 3863, “Financial Instruments – Presentation” replaced Section 3861, “Financial Instruments – Disclosure and Presentation”. b) Section 3863, “Financial Instruments – Presentation”, establishes standards for presentation of financial instruments and non-financial derivatives. c) Section 1535, “Capital Disclosures”, establishes standards for disclosing information about an entity’s capital and how it is managed. It describes the disclosure requirements of the entity’s objectives, policies and processes for managing capital, the quantitative data relating to what the entity regards as capital, whether the entity has complied with capital requirements, and, if it has not complied, the consequences of such non-compliance. The additional disclosures, required as a result of the adoption of these standards, have been included in Note 8, Financial Instruments. Page 6 of 16 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 1. Summary of significant accounting policies Future accounting changes The CICA has amended Section 1400, “General Standards of Financial Statement Presentation”,which is effective for interim periods beginning on or after October 1, 2008, to include requirements to assess and disclose the Company’s ability to continue as a going concern. The adoption of this new section will not have an impact on the consolidated financial statements. 2. Cash and cash equivalents As at December 31, 2007 As at September 30, 2007 $ $ Cash 80,411 53,267 Cash equivalents 26,712 35,612 107,123 88,879 3. Finite-life intangibles and other long-term assets As at December 31, 2007 As at September 30, 2007 Cost Accumulated amortization Net book value Cost Accumulated amortization Net book value $ Internal-use software 80,148 41,064 39,084 78,767 38,574 40,193 Business solutions 275,579 126,625 148,954 271,177 118,766 152,411 Software licenses 135,573 85,122 50,451 114,666 80,702 33,964 Customer relationships and other 352,700 171,982 180,718 353,879 162,698 191,181 Finite-life intangibles 844,000 424,793 419,207 818,489 400,740 417,749 Deferred financing fees 6,290 6,481 Deferred compensation plan 12,602 12,206 Long-term maintenance agreements 13,893 16,159 Other 2,904 3,116 Other long-term assets 35,689 37,962 Total finite-life intangibles and other long-term assets 454,896 455,711 Page 7 of 16 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 4. Credit facilities The Company has available a five-year unsecured revolving credit facility for an amount of $1,500,000,000 maturing in August 2012. The five-year term can be extended annually. As at December 31, 2007, an amount of $210,000,000 has been drawn upon this facility. Also an amount of $12,700,000 has been committed against this facility to cover various letters of credit issued for clients and other parties. In addition to the revolving credit facility, the Company has demand lines of credit in the amounts of $25,000,000 available. At December 31, 2007, no amount had been drawn upon these facilities. The revolving credit facility contains covenants that require the Company to maintain certain financial ratios (Note 8). At December 31, 2007, the Company is in compliance with these covenants. 5. Capital stock, stock options and earnings per share a)Capital stock Class A subordinate shares Class B shares Total Number Carrying value Number Carrying value Number Carrying value $ $ $ Balance, as atOctober 1, 2007 290,545,715 1,321,305 34,208,159 47,724 324,753,874 1,369,029 Repurchased andcancelled(1) (2,002,100) (5,666) - - (2,002,100) (5,666) Repurchased and notcancelled(1) - (743) - - - (743) Issued upon exercise ofoptions(2) 832,134 8,130 - - 832,134 8,130 Balance, as atDecember 31, 2007 289,375,749 1,323,026 34,208,159 47,724 323,583,908 1,370,750 (1) On January 30, 2007, the Company’s Board of Directors authorized the renewal of a Normal Course Issuer Bid and the purchase of up to 29,091,303 Class A subordinate shares. During the three months ended December 31, 2007, the Company repurchased 1,404,300 Class A subordinate shares for $15,771,000. The excess of the purchase price over the carrying value of Class A subordinate shares repurchased, in the amount of $9,362,000, was charged to retained earnings. As of December 31, 2007, 162,700 of the repurchased Class A subordinate shares (760,500 for the year ended September 30, 2007) with a carrying value of $743,000 ($3,461,000 for the year ended September 30, 2007), and a purchase value of $1,866,000 ($8,538,000 for the year ended September 30, 2007) were held by the Company and were unpaid and had not been cancelled (for the year ended September 30, 2007, of the $8,538,000, $4,540,000 was unpaid). (2) The carrying value of Class A subordinate shares includes $1,776,000 ($13,904,000 for the year ended September 30, 2007) which corresponds to a reduction in contributed surplus representing the value of accumulated compensation cost associated with the options exercised since inception. Page 8 of 16 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 5. Capital stock, stock options and earnings per share (continued) b)Stock options Under the Company’s stock option plan, the Board of Directors may grant, at its discretion, options to purchase Class A subordinate shares to certain employees, officers, directors and consultants of the Company and its subsidiaries. The exercise price is established by the Board of Directors and is equal to the closing price of the ClassA subordinate shares on the Toronto Stock Exchange on the day preceding the date of the grant. Options generally vest one to three years from the date of grant conditionally upon achievement of objectives and must be exercised within a ten-year period, except in the event of retirement, termination of employment or death. The following table presents the weighted average assumptions used to determine the stock-based compensation expense recorded in cost of services, selling and administrative expenses using the Black-Scholes option pricing model: Three months ended December 31 2007 2006 Compensation expense ($) 1,873 3,003 Dividend yield (%) 0.00 0.00 Expected volatility (%) 23.70 29.50 Risk-free interest rate (%) 4.10 3.90 Expected life (years) 5.00 5.00 Weighted average grant date fair values ($) 3.37 2.60 The following table presents information concerning all outstanding stock options granted by the Company: Outstanding, as at October 1, 2007 24,499,886 Granted 7,756,938 Exercised (832,134) Forfeited and expired (758,098) Outstanding, as at December 31, 2007 30,666,592 Page 9 of 16 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 5. Capital stock, stock options and earnings per share (continued) c)Earnings per share The following table sets forth the computation of basic and diluted earnings per share: Three months ended December 31 2007 2006 Net earnings (numerator) Weighted average number of shares outstanding (denominator)(1) Earnings per share Net earnings (numerator) Weighted average number of shares outstanding (denominator)(1) Earnings per share $ Basic 72,588 323,926,784 0.22 43,681 330,451,267 0.13 Dilutive options (2) - 5,858,217 - - 1,137,270 - Diluted 72,588 329,785,001 0.22 43,681 331,588,537 0.13 (1) The 1,404,300 Class A subordinate shares repurchased during the three months endedDecember 31, 2007 (1,896,000 during the three months ended December 31, 2006), were excluded from the calculation of earnings per share as of the date of repurchase. (2) The calculation of the dilutive effects excludes all anti-dilutive options that would not be exercised because their exercise price is higher than the average market value of a Class A subordinate share of the Company for each of the periods shown in the table. The number of excluded options was 9,318,499 and 20,544,741 for the three months ended December 31, 2007 and 2006, respectively. 6. Investments in subsidiaries and joint ventures Balance of integration chargesFor American Management Systems Incorporated, the components of the integration charges related to business acquisitions included in accounts payable and accrued liabilities as well as in accrued integration charges and other long-term liabilities are as follows: Consolidation and closure of facilities Severance Total $ $ $ Balance, as at October 1, 2007 15,226 1,395 16,621 Foreign currency translation adjustment (79) (10) (89) Paid during the three-month period (1,294) (95) (1,389) Balance, as at December 31, 2007(1) 13,853 1,290 15,143 (1) Of the total balance remaining, $2,718,000 is included in accounts payable and accrued liabilities and$12,425,000 is included in accrued integration charges and other long-term liabilities. Page 10 of 16 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 7. Amortization Three months ended December 31 2007 2006 $ $ Amortization of capital assets 9,649 7,098 Amortization of contract costs related to transition costs 4,910 3,904 Amortization of finite-life intangibles 25,713 29,331 40,272 40,333 Amortization of contract costs related to incentives(presented as reduction of revenue) 6,145 5,920 Amortization of other long-term assets (presented ininterest on long-term debt) 344 374 46,761 46,627 8. Financial instruments Derivative financial instruments The Company enters, from time to time, into foreign exchange forward contracts to hedge forecasted cash flows or contractual cash flows in currencies other than the functional currency of its subsidiaries. Hedging relationships are designated and documented at inception and quarterly effectiveness assessments are performed during the year. Effective December 21, 2007, the Company undesignated its US$192,000,000 Senior U.S. unsecured notes as the hedging instrument for a part of the Company’s net investment in self-sustaining foreign subsidiaries and entered into forward contracts to hedge the contractual principal repayments of the Senior U.S. unsecured notes. The purpose of the hedging transactions is to hedge the risk of variability in functional currency equivalent cash flows associated with the foreign currency debt principal repayments. The hedges were documented as cash flow hedges and no components of the derivative’s fair value are excluded from the assessment and measurement of hedge effectiveness. The hedge is considered to be highly effective as the terms of the forward contracts coincide with the terms of the repayment of the three tranches of the debt. The forward contracts are derivative instruments and, therefore, are recorded at fair value on the balance sheet under Other long term liabilitiesand the effective portion of the change in fair value of the derivatives is recognized in Other comprehensive income, net of income taxes.An amount that will offset the related transaction gain or loss arising from the remeasurement of the portion of the debt that is designated shall be reclassified each period from Other comprehensive income to earnings.The forward premiums or discounts on the forward contracts used to hedge foreign currency long-term debt are amortized as an adjustment of interest expense over the term of the forward contracts. Valuation models, such as discounted cash flow analysis using observable market inputs, are utilized to determine fair values of the forward contracts. Page 11 of 16 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 8. Financial instruments (continued) Derivative financial instruments (continued) Realized and unrealized foreign exchange gains and losses in relation to forward contracts for the three months ended December 31, 2007 were not significant. Risk management disclosures The Company is exposed to risks of varying degrees of significance which could affect its ability to achieve its strategic objectives for growth. The main objectives of the Company’s risk management process are to ensure that risks are properly identified and that the capital base is adequate in relation to these risks. The principal financial risks to which the Company is exposed are described below. Capital risk management The Company manages its capital to ensure that there are adequate capital resources while maximizing the return to shareholders through the optimization of the debt and equity balance. The capital structure of the Company consists of long-term debt, cash and cash equivalents and shareholders’ equity comprising of retained earnings and capital stock. The basis for the Company’s capital structure is dependent on the Company’s expected business growth and changes in the business environment. The Company is subject to certain covenants on its credit facilities. The covenants include a leverage ratio and an interest and rent coverage ratio, as well as a minimum net worth requirement. The Company monitors the ratios on a monthly basis. The ratios are also reviewed by the Company’s Board of Directors on a quarterly basis. Other than the covenants required for the credit facilities, the Company is not subject to any externally imposed capital requirements. Market risk (interest rate risk and currency risk) Market risk incorporates a range of risks. Movements in risk factors, such as interest rate risk and currency risk, affect the fair values of financial assets and liabilities. Interest rate risk The Company is exposed to interest rate risk on a portion of its long-term debt and does not currently hold any financial instruments that mitigate this risk. Management does not believe that the impact of interest rate fluctuations on the current level of borrowings will be significant and, therefore, has not provided a sensitivity analysis of the impact of fluctuations on net earnings and comprehensive income. Currency risk The Company operates internationally and is exposed to risk from changes in foreign currency rates. Page 12 of 16 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 8. Financial instruments (continued) Foreign Currency Sensitivity Analysis The Company is mainly exposed to fluctuations in the U.S. dollar and the Euro. The following table details the Company’s sensitivity to a 10% strengthening of the U.S. dollar and the Euro on net earnings and comprehensive income against the Canadian dollar. The sensitivity analysis includes foreign currency denominated monetary items and adjusts their translation at period end for a 10% change in foreign currency rates. For a 10% weakening of the U.S. dollar and the Euro against the Canadian dollar, there would be an equal and opposite impact on net earnings and comprehensive income. U.S. dollar impact Euro impact Net earnings 1,221 186 Comprehensive income 156,125 20,486 Liquidity rate risk Liquidity risk is the risk that the Company is not able to meet its financial obligations as they fall due or can do so only at excessive cost. CGI’s growth is financed through a combination of the cash flows from operations, borrowing under the existing credit facilities, the issuance of debt and the issuance of equity.One of management’s primary goals is to maintain an optimal level of liquidity through the active management of the assets and liabilities as well as the cash flows. Given the Company’s available liquid resources as compared to the timing of the payments of liabilities, management assesses the Company’s liquidity risk to be low. Credit risk The Company takes on exposure to credit risk, which is the risk that a client will be unable to pay amounts in full when due. Allowances are provided for potential losses that have been incurred at the balance sheet date, however these allowances are not significant. Additionally, the Company is not subject to any significant credit risk in view of the Company’s large and diversified client base. Page 13 of 16 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 9. Segmented information The Company has two lines of business (“LOB”), IT services and BPS, in addition to Corporate services. The focus of these LOBs is as follows: – The IT services LOB provides a full range of services, including systems integration, consulting and outsourcing to clients located in North America, Europe and Asia Pacific. The Company professionals and centers of excellence facilities in North America, Europe and India also provide IT and business process services to clients as an integral part of our homeshore, nearshore and offshore delivery model. – Services provided by the BPS LOB include business processing for the financial services sector, as well as other services such as payroll and document management services. The following presents information on the Company’s operations based on its management structure: As at and for the three months ended December 31, 2007 IT services BPS Corporate Total $ Revenue 804,788 109,874 - 914,662 Earnings (loss) before interest on long-termdebt, other income, interest charges, non-controlling interest, net of income taxes andincome taxes(1) 101,366 17,597 (12,476) 106,487 Total assets 2,692,568 710,136 234,686 3,637,390 (1) Amortization included in IT services, BPS and Corporate is $39,015,000, $3,853,000 and $3,549,000 respectively. As at and for the three months endedDecember 31, 2006 IT services BPS Corporate Total $ Revenue 792,474 111,586 - 904,060 Earnings (loss) before interest on long-termdebt, other income, interest charges,restructuring costs related to specific itemsand income taxes (1) 101,154 12,889 (14,354) 99,689 Total assets 2,920,344 678,352 250,440 3,849,136 (1) Amortization included in IT services, BPS and Corporate is $38,314,000, $5,335,000 and $3,233,000 respectively. The accounting policies of each segment are the same as those described in the summary of significant accounting policies. See Note 2 of the annual consolidated financial statements of the Company for the year ended September 30, 2007. The figures are presented net of intersegment sales and transfers, which are priced as if the sales or transfers were made to third parties. Page 14 of 16 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 10. Commitments and guarantees In the normal course of business, the Company may provide certain clients, principally governmental entities, with bid and performance bonds. In general, the Company would only be liable for the amount of the bid bonds if the Company refuses to perform the project once the bid is awarded. The Company would also be liable for the performance bonds in the event of default in the performance of its obligations. As at December 31, 2007, the Company provided for a total of $70,245,000 of these bonds. The Company believes it is in compliance with its performance obligations under all service contracts for which there is a performance or bid bond, and the ultimate liability, if any, incurred in connection with these guarantees would not have a materially adverse effect on the Company’s consolidated results of operations or financial condition. On December 31, 2007 the Company entered into a long-term services agreement representing a total commitment of $71,000,000. Payments under this agreement will be made over three years. Page 15 of 16 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2007 and 2006 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 11. Reconciliation of results reported in accordance with Canadian GAAP to U.S. GAAP The material differences between Canadian and U.S. GAAP affecting the Company's consolidated financial statements are detailed in the table below. The Company's most recent annual financial statements describe the circumstances which gave rise to the material differences between Canadian and U.S. GAAP applicable as at September 30, 2007. Three months ended December 31 2007 2006 Reconciliation of net earnings: $ $ Net earnings - Canadian GAAP 72,588 43,681 Adjustments for: Warrants 351 351 Other 202 337 Net earnings – U.S. GAAP 73,141 44,369 Basic earnings per share – U.S. GAAP 0.23 0.13 Diluted earnings per share – U.S. GAAP 0.22 0.13 Net earnings – U.S. GAAP 73,141 44,369 Other comprehensive income Foreign currency translation adjustment (8,399) 61,298 Comprehensive income – U.S. GAAP 64,742 105,667 As at December 31, 2007 As at September 30, 2007 $ $ Reconciliation of shareholders’ equity: Shareholders’ equity - Canadian GAAP 1,874,913 1,818,268 Adjustments for: Stock-based compensation 58,411 58,411 Warrants (3,320) (3,671) Unearned compensation (3,694) (3,694) Integration costs (6,606) (6,606) Goodwill 28,078 28,078 Income taxes and adjustment for change inccounting policy 9,715 9,715 Other (6,582) (6,784) Shareholders’ equity – U.S. GAAP 1,950,915 1,893,717 The Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48(“FIN 48”), “Accounting for Uncertainty in Income Taxes”, effective for fiscal years beginning October 1, 2007. FIN 48 describes the accounting for income taxes by prescribing the minimum recognition threshold a tax position must meet before being recognized in the financial statements. The interpretation also provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition. The adoption of this new section did not have a significant impact on the consolidated financial statements. Page 16 of 16
